DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 11/18/2019 is acknowledged.
Claims 21 and 24-38 are pending. 


3. The specification is objected to because of an apparent typographical error at page 28, the first paragraph of Example 6, which discloses that “BMS-986016 is a fully human antibody specific for human LAG-3,” and further “[t]he heavy and light chain amino acid sequences of BMS-986016 are provided in SEQ ID NOs: 17 and 18, respectively” (emphasis added).  

It appears from the rest of the disclosure, including the sequence listing and the claims, that SEQ ID NOs: 17 and 18 are the amino acid sequences of the heavy and light chains of anti-PD-1 antibody Nivolumab (BMS-936558); whereas the amino acid sequences of the heavy and light chains of anti-LAG-3 antibody BMS-986016 are SEQ ID NOs: 1 and 2.  Appropriate correction or clarification is required.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5. Claim 21 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lonberg et al. (US 20140093511; cited on IDS), as evidenced e.g. by the present specification at page 4, in view of Langermann (US 20100055102; see each document in its entirety).

Lonberg teaches anti-LAG-3 antibody LAG3.5 with heavy and light chains of SEQ ID NOS: 35 and 37(e.g. [0034] and Fig. 2A), identical to the instant SEQ ID NOS: 1 and 2, respectively (see SCORE).  Preferred dosage regimens for an anti-LAG-3 antibody of the invention include 1 mg/kg body weight or 3 mg/kg body weight via intravenous administration (e.g. [0160]), which are equivalent to 80 mg and 240 mg, respectively, for a typical body weight of 80 kg.

Lonberg further teaches methods of treating tumors comprising administering to the patient effective amounts of an anti-LAG-3 antibody and an anti-PD-1 antibody (e.g. [0203] – [0221]).  Lonberg exemplifies monoclonal antibody 5C4 (described in PCT Publication WO 06/121168) as a human sequence anti-PD-1 antibody to be used in combination with the LAG3.5 antibody in treating cancer (e.g. [0205]).  The instant specification discloses at page 4 that the anti-PD-1 antibody referred to as "5C4" in WO 2006/121168 is nivolumab (also known as BMS-936558, MDX-1106 and ONO-4538), which comprises heavy and light chains of SEQ ID NOS: 17 and 18.



Although Lonberg dos not specify the dose of the anti-PD-1 antibody, Langermann teaches that the preferred dose of anti-PD-1 antibody MDX-1106 (i.e. the same as recited in the present claims) 3 mg/kg (e.g. [0171]), i.e. 240 mg for a typical body weight of 80 kg.

Lonberg further teaches kits comprising the antibody of the invention and instructions for use. The kit can further contain one or more additional human antibodies of the invention (e.g. [0202]).  Since the combination of the anti-LAG-3 and anti-PD-1 antibodies is intended for treating tumors, the instructions would describe the use of the antibodies in treating tumors.

Thus, Lonberg teaches a kit comprising the same anti-LAG-3 and anti-PD-1 antibodies as recited in the instant claims, and instructions for using the antibodies in a method of treating a tumor.  

Before the effective filing date of the claimed invention, it was routine in the art to adjust administration regimen to meet the needs of the patient.  The dosage and frequency of administration required to achieve a specified trough serum concentration of a therapeutic agent while minimizing adverse events is a result effective variable.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Fabs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).  Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955); see MPEP § 2144.05 part II A.

Furthermore, the specific doses of the same anti-LAG-3 and anti-PD-1 antibodies as recited in the instant claims are taught by Lonberg and Langermann, respectively, and as such would have been selected by a skilled artisan for inclusion in the kit.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 35, which specifies that the anti-LAG-3 antibody has a S228P mutation, is included in the rejection, because the heavy chain of Lonberg’s anti-LAG-3 antibody LAG3.5 (SEQ ID NOS: 35, identical to instant SEQ ID NO: 1) has a proline rather than a serine in position 228.  The S228P mutation is routinely used to prevent Fab-arm exchange in IgG4 antibodies intended for therapeutic applications.



6. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


35 U.S.C. 101 as claiming the same invention as that of claim 36 of copending application USSN 17018241, published as US 20210009692 (cited on IDS).  

USSN 17018241 is a continuation of the present application, and the copending claims have been allowed on 10/14/2021.

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9. Claims 21 and 24-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10081681 (cited on IDS).  

The present application is a continuation of application USSN 15021102, which issued as the ‘681 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘681 patent.

Instant claim 21, the only independent claim, is directed to a kit for treating a solid tumor comprising:
(a) an 80 mg dose of an anti-LAG-3 antibody comprising 
CDRs 1-3 of the HVR of SEQ ID NO: 3, and 
CDRs 1-3 of the LVR of SEQ ID NO: 5;
(b) a 240 mg dose of an anti-PD-1 antibody comprising 
CDRs 1-3 of the HVR of SEQ ID NO: 19, and 
CDRs 1-3 of the LVR of SEQ ID NO: 21; and


Claim 1 of the ‘681 patent is directed to a method of treating melanoma comprising administering to the patient an effective amount of each of:
(a) an anti-LAG-3 antibody comprising 
CDRs 1-3 of the HVR of SEQ ID NO: 3, and 
CDRs 1-3 of the LVR of SEQ ID NO: 5; and
(b) an anti-PD-1 antibody comprising 
CDRs 1-3 of the HVR of SEQ ID NO: 19, and 
CDRs 1-3 of the LVR of SEQ ID NO: 21; 
wherein one dose of the anti-LAG-3 antibody is 80 mg, and one dose of the anti-PD-1 antibody is 240 mg; and
and wherein the patient has been previously treated with anti-PD-1 or anti-PD-L1 antibody therapy.

Claim 17 of the ‘681 patent is directed to a kit for treating melanoma comprising: 
(a) a dose of the same anti-LAG-3 antibody; 
(b) a dose of the same anti-PD-1 antibody; and
(c) instructions for using the anti-LAG-3 antibody and anti-PD-1 antibody in the method of claim 1. 

Accordingly, claims 1 and 17 of the ‘681 patent anticipate instant claims 21, 27 and 36.

Claims 2-5, 10-16 and 18 of the ‘681 patent recite the same limitations as instant claims 37, 24-26, 28-34 and 38, respectively.

Claim 35 is included in the rejection for the same reason as addressed in section 5 above.



10. Claims 21 and 24-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-34 and 36 of copending application USSN 17018241, published as US 20210009692 (cited on IDS).

USSN 17018241 is a continuation of the present application.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘241 application.

Claims 24-34 and 36 are presently co-pending in the ‘241 application, claims 4 and 36 being independent, and claims 25-34 being dependent on claim 24.

Claim 24 of the ‘241 application is directed to a pharmaceutical composition comprising the same doses of ingredients (a) and (b) as recited in instant claim 21, and claim 36 of the ‘241 application recites a kit comprising the same ingredients and instructions for using them in a method for treating a solid tumor.

Instant claim 21 has been rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 36 of the ‘241 application (section 5 above).  Instant claim 21 is also anticipated by, or, alternatively, obvious over the combination of claims 24 and 36 of the ‘241 application.

Instant claims 24 and 28-33 are anticipated by or obvious over claims 25-34 of the ‘241 application, which recite all of same limitations.  Claims 25 and 26 are included in the rejection, because together they recite all possible variants of formulating two different antibodies.  Claim 34 is anticipated by or obvious over claims 27 and 32 of the ‘241 application, which recite the amino acid sequences of full-length anti-LAG-3 and anti-PD-1 antibodies, respectively.  Claim 35 is anticipated by or obvious over claim 27 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



11. Claims 21 and 24-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/616574, published as US 20210261666, in view of Lonberg et al. (US 20140093511; cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘574 application in view of the teachings of.

The claims of the ‘574 application are directed to a method of treating a tumor such as melanoma of NSCLC comprising administering an anti-LAG-3 antibody in a dose of 80 mg and anti-PD-1 antibody in a dose of 240 mg (claims 252, 264, 267 and 268), wherein the tumor is refractory to treatment with an anti-PD-1 antibody and/or an anti-PD-L1 antibody (claims 265-266), and wherein the anti-LAG-3 and anti-PD-1 antibodies are formulated for intravenous administration, either together or separately (claims 269-271).

Claim 278 of the ‘574 application is directed to a kit for treating a tumor comprising (a) a dose of a LAG-3 inhibitor and a dose of a PD-1 pathway inhibitor, and (b) instructions for using the LAG-3 inhibitor and PD-1 pathway inhibitor in the method of claim 252.

Although the claims of the ‘574 application do not exemplify the specific anti-LAG-3 and anti-PD-1 antibodies recited in the instant claims, it would have been obvious to use the LAG3.5 and 5C4 (BMS-936558, or nivolumab) antibodies taught by Lonberg, as discussed in section 5 above.  Lonberg also teaches that the anti-LAG-3 and anti-PD-1 antibodies can be further combined with ipilimumab for treating tumors (Id).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



12. Claims 21, 24-25 and 27-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/616583, published as US 20210283251.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘583 application.  

The latter are directed to a pharmaceutical composition comprising about 80 mg of an anti-LAG-3 antibody and about 240 mg of an anti-PD-1 antibody (claims 150, 158-160, and 164), wherein the anti-LAG-3 antibody comprises BMS-986016 and the anti-PD-1 antibody comprises nivolumab (claim 162) (i.e. the same antibodies as recited in the instant claims), and the composition is for intravenous administration (claim 166).

The claims of the ‘583 application are further directed to a method of treating cancer such as melanoma comprising administering the composition to the patient (claims 167, 169 and 170), wherein the cancer is refractory to treatment with an anti-PD-1 antibody or an anti-PD-L1 antibody (claims 171-172).

It was customary in the art to place pharmaceutical compositions in a kit comprising pre-measured dosage(s) of the composition, for convenience and economy.  It is recognized in the art that it is desirable to provide a kit comprising instructions for use, to allow the person administering the medication to receive appropriate information.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



13. Claims 21 and 24-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16/616569 and 17/263524, published as US 20210340250 and US 20210238287, respectively, in view of Lonberg et al. (US 20140093511) and Langermann (US 20100055102).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘569 and ‘524 applications in view of the teachings of Lonberg and Langermann, described in section 5 above.

The claims of the ‘569 and ‘524 applications are directed to methods of treating a tumor such as melanoma comprising administering to the patient LAG-3 antibody BMS-986016 and anti-PD-1 antibody nivolumab (claims 167-170, 172-173 and 187 of ‘569, and claims 64-66, 68-69, 72-75 and 84 of ‘524), wherein a fixed dose combination of the anti-LAG-3 and anti-PD-1 antibodies is administered (claim 79 of ‘524).  The two antibodies are formulated for parenteral or intravenous administration, either together or separately (claims 183-185 of ‘569, and claims 76-78 of ‘524), and can be administered as a second line of treatment (claims 188-189 of ‘569, and claim 79 of ‘524).  The ‘524 

Although the ‘569 and ‘524 applications do not recite the specific doses of the anti-LAG-3 and anti-PD-1 antibodies recited in the instant claims, it would have been obvious to use the doses taught by Lonberg and Langermann, as discussed in section 5 above.  Lonberg also teaches that the anti-LAG-3 and anti-PD-1 antibodies can be further combined with ipilimumab for treating tumors (Id).

Claim 36 is included in the rejection, because it is directed to a kit of components rather than to a method of treatment, and as such its scope does not depend on the patient population to which the treatment may be applied.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



14. Claims 21 and 24-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/286203, published as US 20210338813.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘203 application, which are directed to a method of treating melanoma comprising administering an antli-LAG-3 antibody and an anti-PD-1 antibody to the patient (claims 111, 117, 119, 125 and 126).

The antli-LAG-3 antibody recited in claim 125 comprises SEQ ID NOS: 1 and 2, or SEQ ID NOS: 3 and 5, which are identical to instant SEQ ID NOS: 1, 2, 3, and 5 respectively.

The antli-PD-1 antibody recited in claim 126 comprises SEQ ID NOS: 13 and 14, or SEQ ID NOS: 15 and 17, which are identical to instant SEQ ID NOS: 17, 18, 19 and 21, respectively.

The anti-LAG-3 antibody is administered at a dose of 160 mg, and the anti-PD-1 antibody is administered at a dose of 480 mg (claim 120), which are higher than the respective doses recited in instant claim 21.  A skilled artisan would have been motivated to increase the dose the antibodies, because this would have allowed for a reduced frequency of administration, in order to reduce the burden on the medical facilities and on the patient, potentially improving patient compliance.   

Before the effective filing date of the claimed invention, it was routine in the art to adjust administration regimen to meet the needs of the patient.  The dosage and frequency of administration required to achieve a specified trough serum concentration of a therapeutic agent while minimizing adverse events is a result effective variable.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Fabs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).  Furthermore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955); see MPEP § 2144.05 part II A.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



15. Conclusion: no claim is allowed.



16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644